              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 1 of 12




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                           Case No. 2:19-cv-01306
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                        COMPLAINT FOR MONETARY
     EMPLOYERS VACATION TRUST OF                            DAMAGES AND FOR EQUITABLE
11   WESTERN WASHINGTON; and                                RELIEF
     CARPENTERS-EMPLOYERS
12   APPRENTICESHIP AND TRAINING TRUST
     FUND OF WASHINGTON-IDAHO,
13                               Plaintiffs,
             v.
14
     SPECTRUM SPECIALTY BUILDERS, INC., a
15   Washington corporation; and DANIEL
     PRIDEMORE, an individual,
16
                                 Defendants.
17
                                                 I. PARTIES
18
             1.1          Plaintiff Carpenters Health and Security Trust of Western Washington (the
19
     “Health and Security Trust”) is a Taft-Hartley trust fund through which the Trustees can
20
     create and administer one or more Employee Welfare Benefit Plans, including the provision
21
     of hospital, medical, dental, vision, disability or death benefits and any other similar
22
     benefits, or any combination thereof, for the Participating Employees on whose behalf the
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                      McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 1                                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 2 of 12




 1   contributions have been paid, and their Beneficiaries.        The Health and Security Trust

 2   maintains its principal office in Seattle, King County, Washington.

 3           1.2          Plaintiff Carpenters Retirement Trust of Western Washington (the

 4   “Retirement Trust”) is a Taft-Hartley trust fund through which the Trustees can create and

 5   administer one or more Employee Pension Benefit Plans, including the provision of

 6   retirement and associated death benefits, for the Participating Employees on whose behalf

 7   the contributions have been paid, and their Beneficiaries. The Retirement Trust maintains

 8   its principal office in Seattle, King County, Washington.

 9           1.3          Plaintiff Carpenters-Employers Vacation Trust of Western Washington (the

10   “Vacation Trust”) is a Taft-Hartley trust fund through which the Trustees can create and

11   administer one or more Employee Welfare Benefit Plans, including the provision of vacation

12   benefits, for the Participating Employees on whose behalf the contributions have been paid,

13   and their Beneficiaries. The Vacation Trust maintains its principal office in Seattle, King

14   County, Washington.

15           1.4          Plaintiff Carpenters-Employers Apprenticeship and Training Trust Fund of

16   Washington-Idaho (“Apprenticeship and Training Trust”) is a Taft-Hartley trust fund

17   established to defray, in whole or in part, costs of apprenticeship or other training programs

18   for the education of apprentices and journeymen carpenters. The Carpenters Apprenticeship

19   Trust maintains its principal office in Seattle, King County, Washington.

20           1.5          The Plaintiffs are commonly known as and referred to collectively as the

21   Carpenters Trusts of Western Washington (or the “Carpenters Trusts”).

22           1.6          Defendant Spectrum Specialty Builders, Inc. (“Spectrum”) is a Washington

23   corporation with its principal place of business in Auburn, King County, Washington.
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                      McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 2                                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 3 of 12




 1           1.7          Defendant Daniel Pridemore is the owner of Spectrum, who upon

 2   information and belief, resides in Auburn, King County, Washington.

 3                                    II. JURISDICTION AND VENUE

 4           2.1          This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

 5   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

 6   This Court has supplement jurisdiction on the Carpenters Trusts’ conversion claim pursuant

 7   to 28 U.S.C. §1367.

 8           2.2          Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

 9   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.

10                                                III. FACTS

11           3.1          On or about December 13, 2004, Daniel Pridemore, identifying himself as

12   “President,” executed a Compliance Agreement on behalf of Spectrum with the Union. The

13   Compliance Agreement incorporates by reference the terms and conditions of Western and

14   Central Washington Area Master Agreement, the United Brotherhood of Carpenters and

15   Joiners of America, individual AGC Employers, and individual Compliance Agreement

16   Employers, effective June 1, 2003 (the “AGC Master Labor Agreement”).

17           3.2          On or about August 22, 2008, Daniel Pridemore, again identifying himself as

18   “President,” executed a second Compliance Agreement on behalf of Spectrum with the

19   Pacific Northwest Regional Council of Carpenters (the “Union”).                  The Compliance

20   Agreement incorporates by reference the terms and conditions of the Agreement for the Wall

21   & Ceiling Industry between the Pacific Northwest Regional Council of Carpenters and the

22   Northwest Wall & Ceiling Contractors Association, effective June 1, 2007 (the “Wall &

23   Ceiling Master Labor Agreement”).
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                        McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 3                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 4 of 12




 1           3.3          The Compliance Agreements have evergreen clauses, which continue the

 2   agreements year to year unless they are terminated by one of the parties.

 3           3.4          The successor and current AGC Master Labor Agreement in effect is the

 4   2018 – 2021 Agreement between Associated General Contractors of Washington and

 5   Carpenters, Piledrivers, and Millwrights of the Pacific Northwest Regional Council of

 6   Carpenters United Brotherhood of Carpenters and Joiners of America, effective June 1,

 7   2018.

 8           3.5          The successor and current Wall & Ceiling Master Labor Agreement in effect

 9   is the Agreement between the Pacific Northwest Regional Council of Carpenters and

10   Northwest Wall & Ceiling Association, effective June 1, 2016.

11           3.6          By signing the Compliance Agreements, Spectrum agreed to make fringe

12   benefit contributions to the Carpenters Trusts and be bound by the written terms and

13   conditions of their respective trust agreements. The Compliance Agreement adopting the

14   Wall & Ceiling Master Labor Agreement states:

15                         1.    TRUST FUND OBLIGATIONS: It is agreed that the
                          undersigned employer hereby become [sic] a party to the applicable
16                        Trust Agreements: The Carpenters Health and Security Trust of
                          Western Washington, the Carpenters Retirement Trust of Western
17                        Washington, the Carpenters of Western Washington Individual
                          Account Pension Trust, the Carpenters Vacation Trust of Western
18                        Washington, and the Carpenters-Employer’s Apprenticeship and
                          Training Trust of Western Washington, where covered by the Labor
19                        Agreement. Employer agrees to be bound by the written provisions,
                          and procedures of said Trust Agreements, and any present or future
20                        amendments, or any successor Trust Agreements.

21           3.7          Similarly, the Compliance Agreement adopting the AGC Master Labor

22   Agreement states:

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                      McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 4                                                  1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 5 of 12




 1                          3. TRUST FUND OBLIGATIONS: The undersigned Employer
                          hereby becomes a party to the applicable Trust Agreements for the
 2                        trust funds or their successors identified in the designated Labor
                          Agreement. The Employer agrees to be bound by the written
 3                        provisions and procedures of said Trust Agreements, and any present
                          or future amendments, and to any successor Trust Agreements…
 4
             3.8          Prompt payment of wages and fringe benefit contributions is an essential
 5
     term of both Compliance Agreements.
 6
             3.9          The Carpenters Trusts are beneficiaries under the terms of both Compliance
 7
     Agreements and the two Master Labor Agreements.
 8
             3.10         By executing the Compliance Agreement, as discussed above, Spectrum
 9
     agreed to the written terms of the trust agreements for the: (i) Carpenters Health & Security
10
     Trust of Western Washington; (ii) Carpenters Retirement Trust of Western Washington; (iii)
11
     Carpenters-Employers Vacation Trust of Western Washington; and (iv) Carpenters-
12
     Employers Apprenticeship and Training Trust Fund of Washington-Idaho.
13
             3.11         Spectrum’s obligations under the Health and Security Trust are set forth in
14
     Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the
15
     Carpenters Health and Security Trust of Western Washington, dated January 1, 1998, and as
16
     amended. Effective January 1, 2019, Spectrum’s obligations are set forth in Article IX,
17
     Sections 9.01 – 9.07 of the Trust Agreement Governing the Carpenters Health and Security
18
     Trust of Western Washington. Under the Health and Security Trust, Spectrum agreed to,
19
     among other things:
20
                                Submit its reports on or before the 15th day of the calendar month
21                               following the month in which the contributions are payable, even if
                                 the company had no employees for that period of time;
22

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                        McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 5                                                    1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                  SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 6 of 12




 1                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
 2                               administration of the trust, as requested by the trust funds;

 3                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
 4
                                Payment of interest of not less than seven percent (7%), at a rate set
 5                               by the trustees from time to time; and

 6                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 7
             3.12         Spectrum’s obligations under the Retirement Trust are set forth in Article II,
 8
     Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the
 9
     Carpenters Retirement Trust of Western Washington, dated January 1, 1998, and as
10
     amended. Effective January 1, 2019, Spectrum’s obligations are set forth in Article IX,
11
     Sections 9.01 – 9.07 of the Trust Agreement Governing the Carpenters Retirement Trust of
12
     Western Washington. Under the Retirement Trust, Spectrum agreed to, among other things:
13
                                Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
14
                                 employees for that period of time;
15                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
16                               administration of the trust, as requested by the trust funds;
17                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
18
                                Payment of interest of not less than seven percent (7%), at a rate set
19                               by the trustees from time to time; and

20                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
21
             3.13         Spectrum’s obligations under the Vacation Trust are set forth in Article II,
22
     Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of Carpenters-
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                          McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 6                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 7 of 12




 1   Employers Vacation Trust of Western Washington, dated January 1, 1998, and as amended.

 2   Effective January 1, 2019, Spectrum’s obligations are set forth in Article IX, Sections 9.01 –

 3   9.06 of the Trust Agreement Governing the Carpenter-Employers Vacation Trust of Western

 4   Washington. Under the Vacation Trust, Spectrum agreed to, among other things:

 5                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
 6                               employees for that period of time;

 7                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
 8                               administration of the trust, as requested by the trust funds;

 9                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
10
                                Payment of interest of not less than seven percent (7%), at a rate set
11                               by the trustees from time to time; and

                                Payment of the trust fund’s attorney fees, costs of collection, and
12
                                 auditor’s fees.
13           3.14         Spectrum’s obligations under the Apprenticeship and Training Trust are set
14   forth in Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust
15   Agreement of Carpenters-Employers Apprenticeship and Training Trust Fund of Western
16   Washington, dated January 1, 1998, and as amended.               Under the Apprenticeship and
17   Training Trust, Spectrum agreed to, among other things:
18                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
19                               employees for that period of time;
20                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
21                               administration of the trust, as requested by the trust funds;

22                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 7                                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 003 uh161901
               Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 8 of 12




 1                              Payment of interest of not less than seven percent (7%); and

 2                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 3
             3.15         Upon information and belief, following execution of the Compliance
 4
     Agreements, Spectrum used employees to perform work subject to the Wall & Ceiling and
 5
     AGC Master Labor Agreements. Spectrum also began its monthly reporting and payment of
 6
     fringe benefit contributions to the Carpenters Trusts.
 7
             3.16         In August 2018, Spectrum fell behind in its obligations to remit fringe benefit
 8
     contributions to the Carpenters Trusts.
 9
             3.17         On April 16, 2019, Spectrum executed an installment payment plan under
10
     which it would pay down its August 2018 – March 2019 delinquency over the next twelve
11
     months.
12
             3.18         Spectrum did not make any payments under the installment payment plan.
13
     Spectrum submitted unfunded remittance reports for the months of April 2019 through June
14
     2019. Small payments towards the delinquency have been collected by way of joint check
15
     with Spectrum’s general contractors.
16
             3.19         On July 1, 2019, the Carpenters Trusts provided Spectrum with written notice
17
     of breach of the installment payment plan. Spectrum had until Tuesday, July 9, 2019 in
18
     which to cure its breach of the installment payment plan.
19
             3.20         Spectrum did not cure its breach of the installment payment plan.
20
             3.21         Spectrum has not provided the Carpenters Trusts with its remittance reports
21
     for July 2019.
22

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                          McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 8                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 003 uh161901
              Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 9 of 12




 1           3.22         As of today, Spectrum owes the Carpenters Trusts at least $100,418.34.

 2   Specifically, Spectrum owes $85,524.17 in delinquent and unpaid fringe benefit

 3   contributions for August 2018 through November 2018, January 2019 through June 2019.

 4   Spectrum owes the Carpenters Trusts, $10,807.04 in liquidated damages, $5,087.13 in

 5   accrued, pre-judgment interest due to non- or late-payment, plus additional amounts for

 6   attorney fees and costs for the entire delinquency period.            Because Spectrum has not

 7   submitted remittance reports for July 2019, the amount of contributions owed for that month

 8   is unknown.

 9                                        IV. CAUSES OF ACTION

10                                          First Cause of Action
                                (Breach of Labor Agreement/Trust Agreement)
11
             4.1          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
12
     3.22 above.
13
             4.2          Spectrum’s failure to properly report and pay fringe benefit contributions
14
     constitutes breaches of the terms of the Compliance Agreements and the Master Labor
15
     Agreements between the Union and Spectrum, to which the Carpenters Trusts are
16
     beneficiaries. Spectrum’s failure to fully pay fringe benefit contributions it reported also
17
     constitutes breaches of the Trust Agreements, the terms of which Spectrum agreed to when
18
     it signed the Compliance Agreements.
19
             4.3          As a result of Spectrum’s breach, the Carpenters Trusts have been damaged
20
     in an amount to be proven at trial, but not less than $85,524.17 in delinquent fringe benefit
21
     contributions, plus other ancillary charges including liquidated damages, prejudgment
22
     interest, attorney fees, and costs of collection.
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                         McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 9                                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 003 uh161901
             Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 10 of 12




 1                                           Second Cause of Action
                                              (Violation of ERISA)
 2
             4.4          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
 3
     3.22 above.
 4
             4.5          Spectrum’s failure to report and pay fringe benefit contributions constitutes a
 5
     violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.
 6
             4.6          As a result of Spectrum’s violation, the Carpenters Trusts have been damaged
 7
     in an amount to be proven at trial, but not less than $85,524.17 in delinquent fringe benefit
 8
     contributions, plus other ancillary charges including liquidated damages, prejudgment
 9
     interest, attorney fees, and costs of collection.
10
                                             Third Cause of Action
11                                         (Breach of Fiduciary Duty)

12           4.7          The Carpenters Trusts reallage each and every allegation contained in ¶¶3.1 –

13   3.22 above.

14           4.8          As the owner, Defendant Daniel Pridemore is responsible for Spectrum’s

15   reporting and payment of fringe benefit contributions to the Carpenters Trusts.

16           4.9          Defendant Daniel Pridemore, for purposes of ERISA, is a fiduciary of trust

17   fund assets, because he exerted control over employee deductions withheld for payment to

18   the Carpenters Trusts.

19           4.10         Defendant Daniel Pridemore has failed to turn over trust fund assets,

20   consisting of $4,347.50 in employees’ vacation pay to the Carpenters Trusts, despite

21   demand.

22

23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                          McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 10                                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 003 uh161901
               Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 11 of 12




 1             4.11       Defendant Daniel Pridemore’s failure to remit trust fund assets is a breach of

 2   fiduciary duty under ERISA, and has damaged the Carpenters Trusts in an amount to be

 3   determined at trial, but not less than $4,347.50.

 4                                           Fourth Cause of Action
                                                 (Conversion)
 5
               4.12       The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
 6
     3.22 above.
 7
               4.13       Defendant Daniel Pridemore withheld dues from Spectrum’s employee
 8
     paychecks pursuant to the terms of the Master Labor Agreements.                    However, Daniel
 9
     Pridemore did not remit them to the Carpenters Trusts’ administration office with the
10
     company’s monthly reports.
11
               4.14       Defendant Daniel Pridemore’s actions were performed for and benefitted
12
     Spectrum, and give rise to a cause of action for conversion.
13
               4.15       Defendant Daniel Pridemore’s failure to remit employee dues deductions to
14
     the Carpenters Trusts’ administration office has damaged the Carpenters Trusts in an
15
     amount to be determined at trial, but not less than $7,084.92.
16
                                           V. REQUESTED RELIEF
17
               The Plaintiff Carpenters Trusts respectfully request the Court grant the following
18
     relief:
19
               A.         Judgment in favor of the Carpenters Trusts against Spectrum, in an amount to
20                        be determined at trial, but not less than $84,524.17, representing past-due and
                          delinquent fringe benefit contributions owed by defendant pursuant to the
21                        terms of the labor and trust agreements to which Spectrum is a party;

22             B.         Judgment in favor of the Carpenters Trusts against Spectrum, in an amount to
                          be determined at trial, but not less than $10,807.04, representing liquidated
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                          McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 11                                                     1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 003 uh161901
             Case 2:19-cv-01306-RAJ Document 1 Filed 08/19/19 Page 12 of 12




 1                        damages owed by defendant pursuant to the terms of the labor and trust
                          agreements to which Spectrum is a party;
 2
             C.           Judgment in favor of the Carpenters Trusts against Spectrum, in an amount to
 3                        be determined at trial, but not less than $5,087.13, representing accrued
                          prejudgment interest owed by defendant pursuant to the terms of the labor
 4                        and trust agreements to which Spectrum is a party;

 5           D.           Judgment against Daniel Pridemore individually, for joint and several
                          liability with Spectrum for $11,432.42, representing $4,347.50 in employees’
 6                        vacation pay and $7,084.92 in employees’ union dues withheld from
                          employee paychecks but not remitted to the Carpenters Trusts.
 7
             E.           Entry of an order compelling Spectrum to provide the Carpenters Trusts with
 8                        its delinquent July 2019 remittance reports and compelling Spectrum to
                          timely provide the company’s remittance reports going forward;
 9
             F.           Judgment in favor of the Carpenters Trusts against Spectrum, in an amount to
                          be determined at trial, for the amount of fringe benefit contributions reported
10
                          on the company’s July 2019 remittance reports, plus liquidated damages and
                          other ancillary charges incurred as a result of Spectrum’s delinquency for that
11
                          and any subsequent month;
12           G.           An award of attorney fees of not less than $5,000.00, plus costs of collection,
                          as authorized by the labor and trust agreements to which Spectrum is a party,
13                        and as authorized under ERISA;
14           H.           An award of post-judgment interest at the 12% rate specified by the
                          applicable trust agreement, and as authorized under ERISA; and
15
             I.           Any other such relief under federal law or as is just and equitable.
16
             Dated: August 19, 2019.
17
                                                        s/ Jeffrey G. Maxwell
18                                                      Jeffrey G. Maxwell, WSBA #33503
                                                        McKENZIE ROTHWELL BARLOW
19                                                        & COUGHRAN, P.S.
                                                        1325 Fourth Avenue, Suite 910
20                                                      Seattle, Washington 98101
                                                        (206) 224-9900
21                                                      jeffreym@mrbclaw.com

22                                                      Counsel for the Carpenters Trusts of Western
                                                        Washington
23
     COMPLAINT FOR MONETARY DAMAGES AND FOR                                           McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     EQUITABLE RELIEF – 12                                                      1325 FOURTH AVENUE, SUITE 910
     2:19-cv-01306                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 003 uh161901
